                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ANTONIO WHATLEY,

                              Plaintiff,
        v.
                                                                          ORDER
 KEVIN CARR, WILLIAM POLLARD, STEVEN
 SCHUELER, CPT. JAY VANLANEN, JOHN KIND,
                                                                       19-cv-146-jdp
 MS. JANDRAIN, SGT. WEICKERT, SGT. PEOTTER,
 C.O. NEVEU, JUSTIN M. MAHER, CALEB M. ZITEK,
 I.C.E. JANE DOE,

                              Defendants.


       Pro se plaintiff Antonio Whatley alleges that several prison officials at Green Bay

Correctional Institution violated his rights under the Eighth Amendment by keeping him in a

cell without a working toilet for more than two months. Before the court is defendants’ motion

to dismiss this case under Rule 12(b)(3) of the Federal Rules of Civil Procedure or, in the

alternative, to transfer this case to the Eastern District of Wisconsin under 28 U.S.C. § 1406(a)

because venue is improper in the Western District of Wisconsin. Dkt. 10. Whately has

responded, conceding that this case should be transferred to the Eastern District. Therefore, I

will deny the motion to dismiss, but will grant the motion to transfer the case to the Eastern

District of Wisconsin.



                                            ORDER

       IT IS ORDERED that defendants’ motion to dismiss or transfer this case, Dkt. 10, is

GRANTED IN PART and DENIED IN PART. The motion to dismiss is DENIED and the
motion to transfer is GRANTED. This case is TRANSFERRED to the United States District

Court for the Eastern District of Wisconsin under 28 U.S.C. § 1406(a).

       Entered August 13, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
